Citation Nr: 1829243	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  15-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Whether new and material evidence to reopen a claim for service connection for bilateral tinnitus has been received.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and E.G.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which the RO in Nashville, Tennessee, inter alia, denied reopening the claims for service connection for bilateral hearing loss and tinnitus.  In October 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in December 2014.

Regarding the Board's characterization of the appeal, as explained in more detail, below, the claims for service connection for bilateral hearing loss and tinnitus previously were considered and denied in a final decision.  Regardless of the RO's action, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 (2012) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the requests to reopen here-the Board has characterized the appeal as encompassing both requests to reopen the previously denied claims, and the de novo service connection claims, for bilateral hearing loss and tinnitus, as reflected above.

In February 2018, the Veteran and his wife, E.G., testified during a video-conference hearing before the undersigned Veterans Law Judge.  The Board notes that the Veteran elected to testify without his representative present.  A transcript of the hearing has been associated with the record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision reopening the claims for service connection for tinnitus and bilateral hearing loss is set forth below.  The de novo claims for service connection for tinnitus and bilateral hearing loss are addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a July 2008 rating decision, the RO most recently denied the claims for service connection for bilateral hearing loss and tinnitus; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Pertinent to the claims for service connection for bilateral hearing loss and tinnitus, additional evidence received since the RO's July 2008 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claims for service connection, and that raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

2.  Evidence received since the RO's July 2008 rating decision is new and material and the requirements for reopening the claim for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable dispositions of the requests to reopen, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

At the time of the prior denials and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

The record reflects that the RO initially denied the Veteran service connection for bilateral hearing loss and tinnitus in July 2008.  The RO apparently denied the claims for lack of current diagnoses of bilateral hearing loss and tinnitus.  The evidence then of record consisted of the Veteran's service treatment records, service personnel records and private treatment records dated through July 2008

The RO notified the Veteran of the denial in a letter also dated in July 2008.  However, the Veteran did not initiate an appeal of this decision by filing an NOD within one year.  See 38 C.F.R. §§ 20.200, 20.201 (2017).  Also, no new and material evidence for any of the claims was associated with the claims file within one of year the denial, and no additional service records warranting readjudication of the claims has been received at any time.  38 C.F.R. §§ 3.156(b),(c).  Therefore, the July 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, the additional evidence received since the prior denials includes the report of a September 2013 VA examination, documenting testing results establishing bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and diagnoses of bilateral hearing loss and tinnitus.  The Veteran also indicated that he has ringing in the ears, or, tinnitus.  This evidence is sufficient to show that the Veteran has current disabilities of bilateral hearing loss and tinnitus.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Given the "low threshold" standard of Shade, and presuming the credibility of the lay assertions the Board finds that the above-describe this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a). The evidence was not previously before VA adjudicators, and is not cumulative or duplicative of evidence; the evidence is also relevant to the question of whether the Veteran has the disabilities for which service connection is sought and, in triggering the duty to obtain etiology opinions (addressed below), provides a reasonable possibility that the claims will be allowed.  

Under these circumstances, the Board concludes that the criteria for reopening the previously denied claims for service connection for bilateral hearing loss and tinnitus are met.



ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal as to this matter is granted.

As new and material evidence to reopen the claim for service connection for bilateral tinnitus has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claims for service connection for tinnitus and bilateral hearing loss, prior to appellate consideration, is warranted.

On VA audiology examination September 2013, the examiner opined that it was less likely than not that bilateral hearing loss was caused by or the result of military service.  As rationale, the examiner stated that there was no evidence to indicate a significant or clinical change between the induction audiogram and the separation audiogram.  The examiner stated the preponderance of the evidence indicates that it is less likely as not that military noise contributed significantly to the currently exhibited hearing loss.

In-service audiometric testing was performed at entrance, once during service and at separation.

As regards the entrance and in-service audiometric testing, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Thus, the May 1966 entrance audiogram and October 1966 in-service audiogram provided in the Veteran's service treatment records is assumed to reflect ASA standards. Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses below.

On entrance examination in May 1966, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
--
10 (15)
LEFT
5 (20)
0 (10)
-5 (5)
--
5 (10)

During service, audiometric testing was performed in October 1966.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
10 (20)
35 (40)
LEFT
5 (20)
0 (10)
0 (10)
0 (10)
15 (20)

At separation, audiometric testing was performed in May 1968.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board finds the etiology opinion of record inadequate for two reasons.  First, while the examiner commented on the lack of a significant threshold shift from entrance to separation, he did not comment on the significance of the October 1966 audiometric testing.  Crucially, the reading at 40 Hertz in the right ear shows a reading of 40 decibels, indicating some hearing loss in the right ear.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  Second, the examiner's rationale indicated that military service did not contribute significantly to the Veteran's hearing loss.  The examiner's statement that military service did not contribute significantly to hearing loss intimates that military service may have contributed to hearing loss, albeit minimally.  It is unclear what the examiner was attempting to convey.

In light of the above, the Board finds that the medical evidence currently of record is insufficient to resolve the claim for service connection for hearing loss, and that outstanding questions pertaining to whether there exists a medical nexus between current hearing loss and service.  Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made).

Thus, on remand, the AOJ should arrange to obtain an addendum opinion from the October 2013 VA examiner, or from another appropriate medical professional-preferably, an audiologist or ear, nose and throat (ENT) physician-based claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the medical professional designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of his reopened claims for service connection.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As regards the claim for service connection for tinnitus, the VA examiner' intimated that, because there was no evidence of any noise-induced hearing loss during service, it follows that there is no evidence that tinnitus is related to service. A remand of the claim for service connection for tinnitus is thus also necessary as that claim is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss because a finding that hearing loss is related to service could impact the claim for service connection for tinnitus.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. §5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Therefore, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the de novo service connection claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the service connection claims on appeal that is not currently of record. 
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the October 2013 VA examiner an addendum opinion addressing the etiology of the Veteran's current bilateral hearing loss.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional-an audiologist or an ENT physician---based on claims file review (if possible). Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise medically-related to service-to particularly include in-service noise exposure from his duties as a cannon crewmember.

In rendering the requested opinion, the clinician must consider and discuss all relevant medical and other objective evidence.  The clinician must specifically comment on the significance of the in-service October 1966 audiometric testing, to particularly include the reading of 40 decibels in the right ear at 4000 Hertz.

The clinician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to in-service injury (here, noise exposure), and as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner 

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the electronic claims file since the last adjudication) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


